Citation Nr: 0018736	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  95-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a disability residual to 1990 VA 
medical treatment, to include gastrointestinal (GI) bleeding. 

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for a disability residual to VA bilateral foot surgery, to 
include pain and difficulty walking.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954 and from January 1961 to January 1963.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The veteran's claim for VA compensation under 38 U.S.C.A. 
§ 1151 for a disability residual to 1990 VA medical 
treatment, to include internal bleeding, is not plausible.

2.  The veteran's claim for VA compensation under 38 U.S.C.A. 
§ 1151 for a disability residual to VA bilateral foot 
surgery, to include pain and difficulty walking, is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for VA compensation under 38 U.S.C.A. 
§ 1151 for a disability residual to 1990 VA medical 
treatment, to include internal bleeding, is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for VA compensation under 38 U.S.C.A. 
§ 1151 for a disability residual to VA bilateral foot 
surgery, to include pain and difficulty walking, is not well-
grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that as a result of VA 
surgery in May and June 1978 to treat bilateral claw toes, he 
now suffers from pain and difficulty walking.  Similarly, the 
veteran contends that he was prescribed four Advil a day by 
VA doctors, and as a result suffered from internal GI 
bleeding for one year beginning in approximately June 1990.  
Accordingly, a favorable determination is requested.

The veteran's claims for benefits under 38 U.S.C. § 1151 were 
received before October 1, 1997.  As such, the claims must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.

Under 38 U.S.C.A. § 1151 (effective prior to October 1, 
1997), where, as here, there is no willful misconduct by the 
veteran, additional disability resulting from VA medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  However, not 
every additional disability that occurs during or following 
VA medical treatment is compensable.  There must be actual 
proof that the additional disability is the result of VA 
treatment and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  Indeed, compensation is not warranted for the 
continuance or natural progress of a disease or injury, or 
for the "necessary" consequences of properly administered 
treatment to which the veteran consented. 38 C.F.R. § 
3.358(b)(2)(c)(3).  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3). These regulations 
have been found to properly implement the statute. See Brown 
v. Gardner, 513 U.S. 115 (1994). 

However, the threshold question in this case is whether the 
veteran's claim for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for disabilities residual to VA 
medical treatment is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
The VA benefits system requires more than just an allegation; 
a claimant must submit supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the claim need not be conclusive, it 
must be accompanied by evidence.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim for compensation benefits under 
38 U.S.C.A. § 1151, therefore, is one which justifies a 
belief by a fair and impartial individual that it is 
plausible that VA hospitalization, medical or surgical 
treatment caused or aggravated an injury and resulted in 
additional disability.

Turning to records of post-service medical treatment, 
evidence in the claims file shows that the veteran underwent 
surgical bilateral hammertoe repair during a hospitalization 
at a VA facility from May 29 to June 1, 1978.  

A VA outpatient treatment report dated in April 1979 provides 
that the veteran complained that his legs were of different 
lengths, and sought a shoe lift.  The report notes that the 
veteran's gait was unsteady and he walked mainly on his toes.  
It was noted that his gait should be evaluated during a May 
1979 neurology consultation, and that a lift would probably 
not help at this point.  The report of the May 1979 neurology 
consultation is negative for complaints, findings, symptoms, 
or diagnoses pertaining to the veteran's feet or gait.  

A May 1980 VA examination report provides that the veteran's 
heel walking was normal with poor balance, and his toe 
walking was without symptoms.  The pertinent diagnosis was 
May 1978 post-operative hammer toe repair residuals, chronic 
arthralgia, bilateral, first metatarsal phalangeal joint, and 
slight hammer toes persist especially right 5th proximal 
phalangeal joint with right post-traumatic widening.  

VA outpatient podiatry reports dated from 1990 to 1996 
reflect routine nail care, mycotic nail, stasis dermatitis, 
venous stasis ulcer, keratoma, elongated toe nail, painful 
nail, overgrown ingrown toe nail, corn, and dystrophic nail.  

The discharge summary from a VA hospitalization in June 1990 
provides that the veteran had been transferred from a private 
hospital where he had been admitted the prior week for anemia 
and transfused with 7 pints of blood.  The pertinent 
discharge diagnosis was GI bleeding, source unknown.  

VA outpatient treatment reports show that in July 1990, the 
veteran was assessed with GI bleed - presumably massive upper 
gastrointestinal (UGI) bleeding secondary to peptic 
ulcer/deformed duodenal bulb.  In March 1991, the veteran was 
assessed with history of UGI bleed secondary to esophageal 
erosion.  A September 1991 report provides that the veteran 
had returned to the clinic for follow-up status-post upper GI 
bleed secondary to Advil abuse in June 1991.  The assessment 
was status post upper GI bleed - esophageal erosion most 
likely healed with discontinuance of Advil.  In November 
1991, he was still guaiac positive when a history of upper 
gastrointestinal bleeding was noted.

Pursuant to the remand, the RO attempted to schedule a 
personal hearing for the veteran.  In correspondence received 
in November 1999, the veteran's representative stated that 
due to ill health the veteran was unable to attend his 
personal hearing.  In correspondence received in February 
2000, the veteran requested that his claim be sent to the 
Board.  

Turning to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for a disability residual to 1990 VA 
medical treatment, to include internal bleeding, the Board 
notes that VA hospital and outpatient medical records 
demonstrate GI bleeding in 1990, and in September 1991 when 
it was attributed to the use of Advil in June 1991.  However, 
they do not demonstrate that this use of Advil was prescribed 
by VA healthcare providers.  In fact, there is no evidence 
that the veteran's use of Advil was in any way part of, or 
related to, VA medical treatment.  Therefore, the veteran's 
claim for disability compensation for a disability residual 
to 1990 VA treatment, to include internal bleeding, is not 
well-grounded and the appeal must be denied.

The Board recognizes that the veteran has made his own 
contentions that he was prescribed Advil by VA doctors.  
However, as noted above, VA treatment records do not support 
such a contention.  Moreover, although the veteran is 
competent to describe his observations, as a layperson his 
own recitation of medical history and treatment is less 
credible than the contemporary medical treatment records, 
made by healthcare professionals.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, his own testimony does 
not constitute competent medical evidence that his use of 
Advil was due to VA healthcare providers.  

Because of the lack of competent medical evidence linking the 
veteran's 1990 and 1991 GI bleeding to VA-prescribed 
medication or VA medical treatment, his claim is not well-
grounded and the appeal is thus denied.

Turning to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for a disability residual to 1978 VA 
bilateral foot surgery, the Board notes that the veteran's VA 
medical records demonstrate various complaints and findings 
regarding his feet in the years following the bilateral foot 
surgery.  Regardless, these records do not provide competent 
evidence, such as a medical opinion, showing a nexus or link 
between these complaints and findings and the veteran's 1978 
VA surgery.  Ideally, such an opinion would be based on a 
review of the record.  Espiritu, 2 Vet. App. at 492.  Because 
of the lack of competent evidence of such a relationship in 
this case, the veteran's claim for service connection for a 
disability residual to bilateral foot surgery, to include 
pain and difficulty walking, is not well-grounded and the 
appeal must be denied.

The Board recognizes that the veteran has made his own 
contentions that he now suffers from pain and difficulty 
walking as a result of the 1978 VA surgical treatment of his 
feet.  First, however, VA treatment records do not support 
such a contention.  Although post-1978 VA treatment records 
note his unstable gait, they do not link it to the surgery.  
Second, although the veteran is competent to describe his 
observations, as a layperson, he is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or etiology, or relay such an opinion made by a 
medical professional.  Id.  Accordingly, his own testimony 
does not constitute competent medical evidence that any of 
his post-1978 feet complaints or findings are the result of 
his 1978 VA bilateral foot surgery.  

Because of the lack of competent medical evidence linking the 
veteran's post-1978 podiatric findings to his 1978 VA 
bilateral foot surgery, his claim is not well-grounded and 
the appeal is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for VA compensation under 
38 U.S.C.A. § 1151 for a disability residual to 1990 VA 
medical treatment, to include GI bleeding, not having been 
received, the appeal is denied.  

Evidence of a well-grounded claim for VA compensation under 
38 U.S.C.A. § 1151 for a disability residual to VA bilateral 
foot surgery, to include pain and difficulty walking, not 
having been received, the appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

